Citation Nr: 1220083	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to exposure to herbicides and asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision also denied service connection for carcinoma, hearing loss, and lymphoma.  The Veteran did not perfect his appeal with regard to the carcinoma claim.  During the pendency of this claim, the Veteran's claim for hearing loss and lymphoma have been granted.  See February 2007 Board decision, February 2007 and May 2010 rating decisions.  Therefore, these issues are no longer before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2004.  A transcript of the hearing is associated with the claims file.  Subsequent to the hearing, he submitted additional evidence with a waiver of initial RO consideration in January 2005.  See 38 C.F.R. § 20.1304.

In December 2005, April 2009, and May 2010, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran was exposed to herbicides.

2.  The competent and credible evidence shows that the Veteran was likely exposed to asbestos and so such exposure is conceded.

3.  The competent and credible evidence does not show that the Veteran's sarcoidosis is related to his military service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2009 communication, and the claim was thereafter readjudicated in a February 2010 Supplemental Statement of the Case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a December 2004 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2005, April 2009, and May 2010 remands, VA sought and received the Veteran's Social Security Administration (SSA) records, sent the Veteran an April 2009 letter seeking additional medical records (to which the Veteran responded in May 2009 by sending a large folder full of medical records), sought and received information from the Joint Services Records Research Center (JSRRC) showing the Veteran's likely exposure to asbestos, and provided the Veteran with a VA examination in February 2011.  This examiner performed a thorough clinical evaluation, then offered an opinion as to the etiology and nature of the Veteran's claimed sarcoidosis, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2005, April 2009, and May 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The claim was thereafter remanded for additional treatment records, SSA records, additional service records, and, ultimately, a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

As a chronic condition, sarcoidosis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, there is medical evidence of record during the relevant presumptive period.  The medical evidence of record shows a diagnosis of sarcoidosis in August 1990, nearly twenty years after the Veteran separated from service.

First, to the extent that the Veteran is claiming sarcoidosis due to herbicide exposure, the Board notes that sarcoidosis is not listed among the disabilities associated with herbicide exposure for which service connection is presumed.  See id.

Furthermore, the record does not show that the Veteran was exposed to herbicides or that his service entitles him to the presumption of exposure under 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in the U.S. Navy aboard the USS America from March 1969 to May 1971, including service in the "contiguous waters" of the Republic of Vietnam during the Vietnam era.  See November 1970 Administrative Remarks regarding authorization for Vietnam Service Medal.  The record does not show, nor does the Veteran alleged, that he ever set foot in the Republic of Vietnam.  See e.g., February 2011 VA examination; April 2004 VA Form 9; December 2004 Hearing Transcript.  The Veteran has reported being in port in other countries in Southeast Asia, including the Philippines (Subic Bay and Manila), Hong Kong, and Japan, during his service aboard the USS America, but has not shown that his ship was in port in the Republic of Vietnam.  See Veteran's Statement dated May 2009, p. 5.  Likewise, he has alleged exposure to herbicides through his time on deck aboard a ship in the waters off the shore of Vietnam.  See e.g., Veteran's Statement dated May 2009, p. 3.  Therefore he is not presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

In so finding, the Board acknowledges the Veteran's grant of service connection for non-Hodgkin's lymphoma.  In deciding the present claim, the Board is not bound by the AMC's factual determinations made in regard to another claimed disability.  While non-Hodgkin's lymphoma is listed among the disabilities associated with herbicide exposure for which service connection is presumed, the Veteran was granted service connection under 38 C.F.R. § 3.313.  The August 2011 rating decision granting service connection for non-Hodgkin's lymphoma erroneously characterized this grant under 38 C.F.R. § 3.313 as acceptance of herbicide exposure due to service offshore of Vietnam for the purposes of this condition only.  That regulation, unlike 38 C.F.R. § 3.307, does not refer to herbicide exposure and instead allows for a grant of service connection for non-Hodgkin's lymphoma based on a broader definition of service in Vietnam.  Compare 38 C.F.R. § 3.313 (defining qualifying service in Vietnam as "including service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam") with 38 C.F.R. § 3.307 (defining qualifying service in the Republic of Vietnam as "including service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam") (emphasis added); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Therefore, exposure to herbicides is not conceded.  Thus, a grant of service connection on a presumptive basis is not warranted here.

Even though the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for his sarcoidosis with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As noted above, the Veteran has been diagnosed with sarcoidosis.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this case, service treatment records are silent as to complaints or findings of a lung disorder, and the Veteran's April 1971 separation physical examination report noted normal lungs and chest with his chest x-ray results being within normal limits.  Hence, sarcoidosis was not present in service.  

The Veteran has argued that his sarcoidosis is attributable to exposure to toxins in service, like herbicides and asbestos.  As explained above, the record does not indicate that the Veteran was exposed to herbicides.  However, there is evidence suggesting exposure to asbestos.  According to his DD-214, the Veteran's military occupational specialty (MOS) was Aviation Electronic Technician.  In a January 2011 memorandum, the Joint Services Records Research Center (JSRRC) indicated that Aviation Electronic Technicians had a probable likelihood of exposure to asbestos.  Therefore, exposure to asbestos is conceded.  Therefore the in-service occurrence requirement of a service connection claim has been met with regard to exposure to asbestos, but not herbicides.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  The record does not contain a medical nexus opinion linking exposure to asbestos to sarcoidosis.  In February 2011, the Veteran underwent a VA medical examination in conjunction with this claim. That examiner opined that sarcoidosis was not caused by exposure to asbestos or any other in-service disease or injury, noting that a search of medical literature was performed in order to determine the existence of new information regarding any such link between sarcoidosis and asbestos exposure.  No such information was found.  There is no medical nexus opinion of record linking the Veteran's current sarcoidosis to exposure to asbestos in service.

The Veteran himself believes that his sarcoidosis was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, as the record does not contain evidence of a causal connection between the Veteran's current sarcoidosis and his military service, direct service connection is not warranted.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, however, the record does not suggest an in-service onset of symptoms and continuity of symptomatology has not been alleged.  Moreover, as explained above, these symptoms were not present within the one-year presumptive period.   Thus continuity of symptomatology is not established.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for sarcoidosis, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for sarcoidosis, to include as due to exposure to herbicides and asbestosis, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


